Name: Regulation (EEC) No 152/74 of the Council of 17 December 1973 concluding an Agreement between the European Economic Community and the Lebanese Republic
 Type: Regulation
 Subject Matter: Asia and Oceania;  international trade;  international affairs;  trade;  European construction
 Date Published: nan

 Avis juridique important|31974R0152Regulation (EEC) No 152/74 of the Council of 17 December 1973 concluding an Agreement between the European Economic Community and the Lebanese Republic Official Journal L 018 , 22/01/1974 P. 0001 - 0087REGULATION (EEC) No 152/74 OF THE COUNCIL of 17 December 1973 concluding an Agreement between the European Economic Community and the Lebanese Republic THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof; Having regard to the recommendation from the Commission; Whereas the Agreement between the European Economic Community and the Lebanese Republic signed in Brussels on 18 December 1972 should be concluded and the Declarations annexed to the Final Act, likewise signed in Brussels on 14 May 1973, should be adopted; Whereas, since the Agreement establishes a Joint Committee, representatives of the Community on this Committee should be appointed, HAS ADOPTED THIS REGULATION: Article 1 The Agreement between the European Economic Community and the Lebanese Republic, the Annexes and the Protocol thereto, and the Declarations annexed to the Final Act are hereby concluded, adopted and confirmed on behalf of the Community. The texts of the Agreement and of the Final Act are annexed to this Regulation (1). Article 2 Pursuant to Article 21 of the Agreement, the President of the Council of the European Communities shall give notification that the procedures necessary for the entry into force of the Agreement have been completed on the part of the Community. Article 3 Within the Joint Committee provided in Article 14 of the Agreement, the Community shall be represented by the Commission, assisted by the representatives of the Member States. Article 4 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities (2). This Regulation is binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 December 1973. For the Council The President I. NÃRGAARD (1)See page 10 of this Official Journal. (2)The date of entry into force of the Agreement between the EEC and the Lebanese Republic will be published in the Official Journal of the European Communities.